UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Gordon M. Shone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-3000 Date of fiscal year end: February 28 Date of reporting period: November 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2007 (Unaudited) (showing percentage of total net assets) Intrinsic Value Fund Shares or Principal Amount Value COMMON STOCKS - 96.03% Aerospace - 0.50% Alliant Techsystems, Inc. * 100 $ 11,683 General Dynamics Corp. 500 44,390 Goodrich Corp. 200 14,258 Northrop Grumman Corp. 200 15,758 Rockwell Collins, Inc. 200 14,424 100,513 Aluminum - 0.32% Alcoa, Inc. 1,800 65,466 Apparel & Textiles - 0.96% Coach, Inc. * 1,100 40,854 Jones Apparel Group, Inc. 800 14,912 Liz Claiborne, Inc. 1,100 27,599 Mohawk Industries, Inc. * 400 32,176 NIKE, Inc., Class B 400 26,260 VF Corp. 700 52,353 194,154 Auto Parts - 0.86% Autoliv, Inc. 500 29,200 AutoZone, Inc. * 300 33,489 BorgWarner, Inc. 200 19,322 Johnson Controls, Inc. 1,800 69,516 O'Reilly Automotive, Inc. * 400 13,144 TRW Automotive Holdings Corp. * 400 8,980 173,651 Auto Services - 0.33% AutoNation, Inc. * 2,400 39,600 Avis Budget Group, Inc. * 1,800 27,054 66,654 Automobiles - 1.42% Ford Motor Company * 13,000 97,630 General Motors Corp. 1,700 50,711 PACCAR, Inc. 2,750 139,178 287,519 Banking - 3.52% Bank of America Corp. 8,300 382,879 BB&T Corp. 1,400 50,512 Comerica, Inc. 1,100 50,358 Fifth Third Bancorp 600 17,946 First Horizon National Corp. (a) 800 17,664 National City Corp. 4,300 84,968 U.S. Bancorp 3,300 109,197 713,524 Biotechnology - 0.26% Amgen, Inc. * 200 11,050 Biogen Idec, Inc. * 400 29,648 Charles River Laboratories International, Inc. * 200 12,706 53,404 Broadcasting - 0.30% Discovery Holding Company * 500 12,230 Liberty Global, Inc., Class A * 300 12,186 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Broadcasting (continued) Liberty Media Corp. - Capital, Series A * 300 $ 35,718 60,134 Building Materials & Construction - 0.16% Lennox International, Inc. 300 10,152 Masco Corp. 1,000 22,400 32,552 Business Services - 0.60% Affiliated Computer Services, Inc., Class A * 500 20,980 FactSet Research Systems, Inc. 200 12,536 Fiserv, Inc. * 900 46,197 NCR Corp. * 200 4,788 R.H. Donnelley Corp. * 200 8,884 R.R. Donnelley & Sons Company 600 21,996 Unisys Corp. * 1,200 5,952 121,333 Cable & Television - 0.26% Time Warner, Inc. 3,100 53,506 Cellular Communications - 0.06% Telephone & Data Systems, Inc. 200 12,450 Chemicals - 0.71% Albemarle Corp. 600 26,484 Dow Chemical Company 1,400 58,716 Lubrizol Corp. 400 25,656 Lyondell Chemical Company 400 18,880 PPG Industries, Inc. 200 13,728 143,464 Colleges & Universities - 0.28% Career Education Corp. * 800 22,984 ITT Educational Services, Inc. * 300 33,942 56,926 Commercial Services - 0.06% Shaw Group, Inc. * 200 12,684 Computers & Business Equipment - 5.05% Cisco Systems, Inc. * 9,200 257,784 Cognizant Technology Solutions Corp., Class A * 400 12,440 Dell, Inc. * 8,900 218,406 EMC Corp. * 9,600 184,992 Foundry Networks, Inc. * 600 10,578 Hewlett-Packard Company 1,500 76,740 Ingram Micro, Inc., Class A * 1,600 31,840 International Business Machines Corp. 1,500 157,770 Juniper Networks, Inc. * 600 17,832 Lexmark International, Inc. * 500 17,440 Tech Data Corp. * 700 26,327 Western Digital Corp. * 400 11,052 1,023,201 Construction & Mining Equipment - 0.05% Rowan Companies, Inc. 300 10,620 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2007 (Unaudited) - continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Construction Materials - 0.12% Louisiana-Pacific Corp. 600 $ 9,228 Trane, Inc. 400 14,684 23,912 Containers & Glass - 0.05% Sealed Air Corp. 400 9,348 Cosmetics & Toiletries - 0.40% Procter & Gamble Company 1,100 81,400 Crude Petroleum & Natural Gas - 1.19% Apache Corp. 700 67,753 Devon Energy Corp. 500 41,405 Occidental Petroleum Corp. 1,700 118,609 Sunoco, Inc. 200 13,420 241,187 Drugs & Health Care - 0.10% Wyeth 400 19,640 Electrical Utilities - 2.02% American Electric Power Company, Inc. 1,200 57,204 CenterPoint Energy, Inc. 1,200 21,420 CMS Energy Corp. 600 10,458 Constellation Energy Group, Inc. 400 40,084 Dynegy, Inc., Class A * 1,400 10,654 Edison International 800 44,784 Entergy Corp. 600 71,724 FPL Group, Inc. 700 48,832 Northeast Utilities 400 12,632 Public Service Enterprise Group, Inc. 600 57,444 Quanta Services, Inc. * 400 10,952 Reliant Energy, Inc. * 900 23,436 409,624 Electronics - 0.49% Arrow Electronics, Inc. * 400 14,804 Avnet, Inc. * 600 20,700 L-3 Communications Holdings, Inc. 400 44,260 Synopsys, Inc. * 800 19,688 99,452 Energy - 0.21% Energen Corp. 200 12,748 NRG Energy, Inc. * 400 16,956 Sempra Energy 200 12,524 42,228 Financial Services - 5.67% American Capital Strategies, Ltd. 300 11,283 Citigroup, Inc. 22,000 732,600 Countrywide Financial Corp. 1,400 15,148 Federal National Mortgage Association 8,000 307,360 Janus Capital Group, Inc. 400 13,428 Leucadia National Corp. 300 14,088 T. Rowe Price Group, Inc. 200 12,296 Washington Mutual, Inc. 2,100 40,950 1,147,153 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Food & Beverages - 2.23% Kraft Foods, Inc., Class A 1,722 $ 59,495 PepsiAmericas, Inc. 500 16,925 PepsiCo, Inc. 1,700 131,206 Pilgrim's Pride Corp. 300 7,824 The Coca-Cola Company 3,300 204,930 Tyson Foods, Inc., Class A 2,100 31,311 451,691 Forest Products - 0.18% Weyerhaeuser Company 500 36,590 Healthcare Products - 2.43% Johnson & Johnson 3,200 216,768 Medtronic, Inc. 1,100 55,935 Patterson Companies, Inc. * 600 19,308 Stryker Corp. 1,500 108,945 Zimmer Holdings, Inc. * 1,400 90,622 491,578 Healthcare Services - 5.15% Cardinal Health, Inc. 1,400 84,770 Coventry Health Care, Inc. * 500 28,940 Express Scripts, Inc. * 1,300 88,075 Health Net, Inc. * 200 9,716 Lincare Holdings, Inc. * 600 20,514 McKesson Corp. 3,100 206,863 Medco Health Solutions, Inc. * 900 89,991 Quest Diagnostics, Inc. 600 33,036 UnitedHealth Group, Inc. 7,200 396,000 WellPoint, Inc. * 1,000 84,210 1,042,115 Holdings Companies/Conglomerates - 1.95% General Electric Company 10,300 394,387 Homebuilders - 0.65% Centex Corp. 1,100 22,946 D.R. Horton, Inc. 2,200 26,334 KB Home 700 14,623 Lennar Corp., Class A 1,200 19,008 M.D.C. Holdings, Inc. 400 14,156 Pulte Homes, Inc. 1,100 11,242 Toll Brothers, Inc. * 1,100 22,737 131,046 Hotels & Restaurants - 1.25% McDonald's Corp. 3,900 228,033 Starbucks Corp. * 1,100 25,729 253,762 Household Products - 0.11% Energizer Holdings, Inc. * 200 22,726 Industrial Machinery - 1.07% AGCO Corp. * 200 13,788 Cummins, Inc. 100 11,690 Deere & Company 400 68,720 Ingersoll-Rand Company, Ltd., Class A 800 41,312 The accompanying notes are an integral part of the financial statements. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2007 (Unaudited) - continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Industrial Machinery (continued) ITT Corp. 300 $ 19,332 Pall Corp. 600 22,950 Parker-Hannifin Corp. 500 39,715 217,507 Insurance - 8.59% ACE, Ltd. 900 53,847 Aetna, Inc. 1,700 94,996 AFLAC, Inc. 1,300 81,432 Allstate Corp. 5,200 265,824 Ambac Financial Group, Inc. 800 21,784 American International Group, Inc. 6,400 372,032 Aon Corp. 500 24,985 Chubb Corp. 700 38,185 CIGNA Corp. 1,200 64,332 Commerce Group, Inc. 400 14,380 First American Corp. 1,000 34,180 Hartford Financial Services Group, Inc. 300 28,596 HCC Insurance Holdings, Inc. 400 12,296 MBIA, Inc. 800 29,208 MetLife, Inc. 600 39,354 MGIC Investment Corp. (a) 800 18,816 Nationwide Financial Services, Inc., Class A 400 17,904 Old Republic International Corp. 1,600 24,016 PMI Group, Inc. 1,000 13,230 Progressive Corp. 2,600 47,840 Protective Life Corp. 400 16,552 Prudential Financial, Inc. 1,100 103,554 Radian Group, Inc. (a) 600 6,804 SAFECO Corp. 500 28,855 The Travelers Companies, Inc. 3,100 164,641 Torchmark Corp. 700 43,176 Transatlantic Holdings, Inc. 200 14,870 UnumProvident Corp. 2,100 52,164 W.R. Berkley Corp. 400 12,232 1,740,085 International Oil - 14.07% Anadarko Petroleum Corp. 1,100 62,260 Chevron Corp. 9,800 860,146 ConocoPhillips 5,700 456,228 Exxon Mobil Corp. 16,200 1,444,392 Hess Corp. 200 14,244 Weatherford International, Ltd. * 200 12,524 2,849,794 Internet Retail - 0.35% eBay, Inc. * 1,500 50,295 IAC/InterActiveCorp. * 700 19,481 69,776 Internet Software - 0.14% McAfee, Inc. * 300 11,685 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Internet Software (continued) VeriSign, Inc. * 400 $ 16,360 28,045 Leisure Time - 0.30% Brunswick Corp. 300 6,117 Carnival Corp. 1,200 54,144 60,261 Life Sciences - 0.05% PerkinElmer, Inc. 400 10,912 Manufacturing - 1.42% 3M Company 400 33,304 Danaher Corp. 700 60,774 Eaton Corp. 200 17,862 Harley-Davidson, Inc. 1,300 62,426 Honeywell International, Inc. 800 45,296 Illinois Tool Works, Inc. 200 11,100 Pentair, Inc. 300 10,176 SPX Corp. 200 20,352 Tyco International, Ltd. 650 26,084 287,374 Metal & Metal Products - 0.08% Reliance Steel & Aluminum Company 300 15,477 Paper - 0.11% Smurfit-Stone Container Corp. * 1,100 12,111 Temple-Inland, Inc. 200 9,194 21,305 Petroleum Services - 0.84% Tidewater, Inc. 400 19,556 Valero Energy Corp. 2,300 149,661 169,217 Pharmaceuticals - 7.85% Abbott Laboratories 1,500 86,265 AmerisourceBergen Corp. 2,100 95,277 Bristol-Myers Squibb Company 900 26,667 Eli Lilly & Company 400 21,180 Forest Laboratories, Inc. * 2,200 84,810 Gilead Sciences, Inc. * 300 13,962 King Pharmaceuticals, Inc. * 1,400 14,826 Merck & Company, Inc. 11,000 652,960 Pfizer, Inc. 24,500 582,120 Watson Pharmaceuticals, Inc. * 400 11,724 1,589,791 Publishing - 0.53% Gannett Company, Inc. 2,400 88,200 McGraw-Hill Companies, Inc. 400 19,632 107,832 Railroads & Equipment - 0.19% Union Pacific Corp. 300 37,842 Real Estate - 0.24% Annaly Capital Management, Inc., REIT 1,600 27,536 The accompanying notes are an integral part of the financial statements. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2007 (Unaudited) - continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Real Estate (continued) HCP, Inc., REIT 400 $ 13,380 Thornburg Mortgage, Inc., REIT 800 8,528 49,444 Retail Grocery - 0.86% Safeway, Inc. 1,700 59,160 SUPERVALU, Inc. 1,100 46,057 The Kroger Company 2,400 69,000 174,217 Retail Trade - 9.95% Abercrombie & Fitch Company, Class A 400 32,816 Advance Auto Parts, Inc. 300 10,788 American Eagle Outfitters, Inc. 600 13,734 Bed Bath & Beyond, Inc. * 1,100 34,595 Big Lots, Inc. * 900 16,803 BJ's Wholesale Club, Inc. * 600 22,470 Dollar Tree Stores, Inc. * 1,300 37,258 Family Dollar Stores, Inc. 700 16,485 Home Depot, Inc. 18,700 534,072 Kohl's Corp. * 1,100 54,208 Lowe's Companies, Inc. 11,700 285,597 Staples, Inc. 1,600 37,920 Target Corp. 2,800 168,168 Tiffany & Company 400 18,572 Walgreen Company 1,800 65,862 Wal-Mart Stores, Inc. 13,900 665,810 2,015,158 Semiconductors - 0.73% Cypress Semiconductor Corp. * 400 13,288 Intel Corp. 3,600 93,888 Intersil Corp., Class A 400 9,976 KLA-Tencor Corp. 400 19,232 Teradyne, Inc. * 1,000 10,890 147,274 Software - 2.81% CA, Inc. 800 19,592 Compuware Corp. * 1,700 14,042 Intuit, Inc. * 800 23,456 Microsoft Corp. 12,200 409,920 Novell, Inc. * 1,700 11,934 Oracle Corp. * 4,500 90,810 569,754 Telecommunications Equipment & Services - 2.52% Polycom, Inc. * 400 9,708 QUALCOMM, Inc. 2,400 97,872 Verizon Communications, Inc. 9,300 401,853 509,433 Telephone - 1.61% AT&T, Inc. 8,027 306,712 CenturyTel, Inc. 100 4,263 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Telephone (continued) Sprint Nextel Corp. 900 $ 13,968 324,943 Tobacco - 1.07% Altria Group, Inc. 2,800 217,168 Toys, Amusements & Sporting Goods - 0.28% Hasbro, Inc. 900 24,993 Mattel, Inc. 1,600 31,968 56,961 Transportation - 0.07% Overseas Shipholding Group, Inc. 200 14,320 Trucking & Freight - 0.40% FedEx Corp. 600 59,082 United Parcel Service, Inc., Class B 200 14,736 YRC Worldwide, Inc. * 400 7,084 80,902 TOTAL COMMON STOCKS (Cost $19,526,317) $ 19,444,386 SHORT TERM INVESTMENTS - 0.12% John Hancock Cash Investment Trust (c) (t) $ 24,864 $ 24,864 TOTAL SHORT TERM INVESTMENTS (Cost $24,864) $ 24,864 REPURCHASE AGREEMENTS - 3.72% Repurchase Agreement with State Street Corp. dated 11/30/2007 at 3.85% to be repurchased at $754,242 on 12/03/2007, collateralized by $730,000 Federal Home Loan Mortgage Corp., 6.625%, due 08/06/2037 (Valued at $771,975, including interest) $ 754,000 $ 754,000 TOTAL REPURCHASE AGREEMENTS (Cost $754,000) $ 754,000 Total Investments (Intrinsic Value Fund) (Cost $20,305,181) - 99.87% $ Other Assets in Excess of Liabilities - 0.13% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. Key to Security Abbreviations and Legend REIT - Real Estate Investment Trust * - Non-Income Producing (a) - All or a portion of this security was out on loan. (c) - Investment is an affiliate of the Trusts advisor or subadvisor. (t) - Represents investment of securities lending collateral. The accompanying notes are an integral part of the financial statements. 4 JOHN HANCOCKFUNDS III INTRINSIC VALUE FUND November 30, 2007 (unaudited) The following is a summary of open futures contracts at November 30, 2007: UNREALIZED OPEN CONTRACTS NUMBER OF CONTRACTS POSITION EXPIRATION DATE APPRECIATION S&P E-Mini 500 Index Futures 7 Long Dec 21,2007 $6,756 At November 30, 2007, the value of securities loaned and cash collateral was as follows: VALUE OF SECURITIES LOANED VALUE OF CASH COLLATERAL $24,376 $24,864 At November 30, 2007, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows : UNREALIZED UNREALIZED NET UNREALIZED APPRECIATION (DEPRECIATION) (DEPRECIATION) $1,558,573 ($1,640,504) ($81,931) Financial futures contracts Notes to portfolio of investments Security valuation The net asset value of Class A, Class B, Class C, Class I, Class R1 and Class 1 of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take constructive receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at the custodian bank in a segregated account for the benefit of the Fund and the counterparty. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by taking an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Notes to Schedule of Investments - Page 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2007 (Unaudited) (showing percentage of total net assets) Value Opportunities Fund Shares or Principal Amount Value COMMON STOCKS - 9.74% Advertising - 0.01% Getty Images, Inc. * 500 $ 14,575 Aerospace - 0.09% Alliant Techsystems, Inc. * 1,100 128,513 Curtiss-Wright Corp. 500 26,970 Woodward Governor Company 400 27,416 182,899 Agriculture - 0.01% Fresh Del Monte Produce, Inc. * 700 21,644 Air Freight - 0.01% ExpressJet Holdings, Inc. * 5,500 13,750 Air Travel - 0.01% SkyWest, Inc. 400 10,524 Apparel & Textiles - 0.24% Columbia Sportswear Company (a) 1,800 86,418 Jones Apparel Group, Inc. 5,300 98,792 K-Swiss, Inc., Class A 1,200 21,780 Liz Claiborne, Inc. 8,200 205,738 Phillips-Van Heusen Corp. 200 8,484 The Warnaco Group, Inc. * 600 22,140 Timberland Company, Class A * 2,200 35,816 Wolverine World Wide, Inc. 700 17,339 496,507 Auto Parts - 0.34% Aftermarket Technology Corp. * 400 11,168 American Axle & Manufacturing Holdings, Inc. 2,000 46,240 ArvinMeritor, Inc. 5,600 56,616 Autoliv, Inc. 2,400 140,160 BorgWarner, Inc. 1,700 164,237 CSK Auto Corp. * 2,700 26,325 Lear Corp. * 2,200 64,768 O'Reilly Automotive, Inc. * 2,100 69,006 Pep Boys - Manny, Moe & Jack 1,500 16,395 Superior Industries International, Inc. 700 12,964 Tenneco, Inc. * 500 14,795 TRW Automotive Holdings Corp. * 3,700 83,065 705,739 Auto Services - 0.20% AutoNation, Inc. * 15,200 250,800 Avis Budget Group, Inc. * 4,500 67,635 Copart, Inc. * 1,800 67,248 Lithia Motors, Inc., Class A 1,100 17,160 402,843 Automobiles - 0.12% Asbury Automotive Group, Inc. 3,500 58,590 Group 1 Automotive, Inc. 2,100 56,448 Penske Auto Group, Inc. 6,100 122,000 237,038 Banking - 0.85% AMCORE Financial, Inc. 300 7,050 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Banking (continued) Anchor BanCorp Wisconsin, Inc. 1,200 $ 30,504 Associated Banc-Corp. 4,700 127,887 Astoria Financial Corp. 2,600 65,104 BancFirst Corp. 200 9,352 BancorpSouth, Inc. 2,700 66,042 Bank of Hawaii Corp. 800 41,656 Cathay General Bancorp, Inc. 800 23,184 Chemical Financial Corp. 600 15,060 Chittenden Corp. 800 28,024 Citizens Banking Corp. 1,100 15,642 City National Corp. 2,300 148,166 Commerce Bancshares, Inc. 1,664 75,440 Dime Community Bancorp, Inc. 800 10,856 Downey Financial Corp. (a) 2,100 87,381 F.N.B. Corp. (a) 600 9,306 First BanCorp Puerto Rico 3,600 23,544 First Citizens Bancshares, Inc. 100 15,669 First Horizon National Corp. (a) 6,500 143,520 First Indiana Corp. 600 19,110 FirstMerit Corp. 3,400 70,074 Flagstar Bancorp, Inc. 5,500 34,650 Frontier Financial Corp. 100 1,916 Imperial Capital Bancorp, Inc. 500 11,400 International Bancshares Corp. 440 9,698 New York Community Bancorp, Inc. 1,700 31,637 Old National Bancorp 1,500 23,970 Pacific Capital Bancorp 2,700 55,485 Park National Corp. 100 7,557 Popular, Inc. (a) 9,300 89,373 SVB Financial Group * 700 36,036 TCF Financial Corp. 6,600 128,106 TrustCo Bank Corp. (a) 1,100 11,693 Trustmark Corp. 2,900 73,834 United Bankshares, Inc. 800 24,864 Valley National Bancorp 865 16,954 Washington Federal, Inc. 2,000 46,940 Webster Financial Corp. 1,000 33,690 WestAmerica Bancorp 1,100 51,711 Wilmington Trust Corp. 900 32,148 1,754,233 Biotechnology - 0.09% Charles River Laboratories International, Inc. * 200 12,706 Immucor, Inc. * 400 13,268 Invitrogen Corp. * 1,100 106,711 Pharmanet Development Group, Inc. * 400 15,800 Techne Corp. * 600 39,090 187,575 Broadcasting - 0.05% Belo Corp., Class A 2,700 44,712 Discovery Holding Company * 1,900 46,474 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2007 (Unaudited) - continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Broadcasting (continued) Westwood One, Inc. 10,000 $ 19,100 110,286 Building Materials & Construction - 0.05% Dycom Industries, Inc. * 1,100 30,954 EMCOR Group, Inc. * 700 18,648 Lennox International, Inc. 1,000 33,840 Owens Corning, Inc. * 500 11,005 94,447 Business Services - 0.36% ABM Industries, Inc. 2,200 44,880 CDI Corp. 500 13,335 Convergys Corp. * 1,100 17,941 Deluxe Corp. 6,100 192,699 FactSet Research Systems, Inc. 1,100 68,948 FTI Consulting, Inc. * 100 5,700 Insight Enterprises, Inc. * 2,500 49,525 Kelly Services, Inc., Class A 2,800 53,340 MAXIMUS, Inc. 700 27,300 Perot Systems Corp., Class A * 600 7,890 Pre-Paid Legal Services, Inc. * 600 30,006 R.H. Donnelley Corp. * 800 35,536 Resources Connection, Inc. * 900 18,558 ScanSource, Inc. * 600 21,168 SYNNEX Corp. * 1,000 20,660 Total Systems Services, Inc. (a) 3,100 86,924 Unisys Corp. * 2,800 13,888 URS Corp. * 200 11,498 Watson Wyatt Worldwide, Inc., Class A 300 13,815 733,611 Cable & Television - 0.00% Lin TV Corp. * 700 7,854 Cellular Communications - 0.06% Telephone & Data Systems, Inc. 1,900 118,275 Chemicals - 0.31% Albemarle Corp. 1,400 61,796 Cabot Corp. 1,200 41,304 Celanese Corp., Series A 1,400 55,552 Cytec Industries, Inc. 200 12,268 Eastman Chemical Company 600 38,526 FMC Corp. 1,000 54,720 Lubrizol Corp. 2,500 160,350 Olin Corp. 1,500 31,410 PolyOne Corp. * 2,100 13,167 Rockwood Holdings, Inc. * 600 20,208 Sensient Technologies Corp. 2,700 74,709 Sigma-Aldrich Corp. 1,000 52,650 Stepan Company 700 21,378 638,038 Colleges & Universities - 0.14% Career Education Corp. * 4,400 126,412 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Colleges & Universities (continued) Corinthian Colleges, Inc. * 2,100 $ 36,666 ITT Educational Services, Inc. * 1,100 124,454 287,532 Computers & Business Equipment - 0.31% CACI International, Inc., Class A * 600 27,234 Diebold, Inc. 200 6,792 EMS Technologies, Inc. * 400 11,644 Foundry Networks, Inc. * 100 1,763 Ingram Micro, Inc., Class A * 10,100 200,990 Lexmark International, Inc. * 1,800 62,784 Tech Data Corp. * 5,000 188,050 Western Digital Corp. * 5,200 143,676 642,933 Construction Materials - 0.04% Louisiana-Pacific Corp. 1,200 18,456 Simpson Manufacturing Company, Inc. (a) 2,000 53,220 Standex International Corp. 300 5,724 Universal Forest Products, Inc. 400 11,444 88,844 Containers & Glass - 0.06% Bemis Company, Inc. 700 18,991 Greif, Inc., Class A 200 11,814 Owens-Illinois, Inc. * 400 17,956 Sealed Air Corp. 1,600 37,392 Silgan Holdings, Inc. 200 10,726 Sonoco Products Company 1,000 30,380 127,259 Cosmetics & Toiletries - 0.11% Alberto-Culver Company 3,900 99,684 Chattem, Inc. * 700 49,637 Elizabeth Arden, Inc. * 500 12,015 Estee Lauder Companies, Inc., Class A 1,300 58,344 219,680 Crude Petroleum & Natural Gas - 0.10% Cimarex Energy Company 1,800 69,534 Patterson-UTI Energy, Inc. 2,200 41,470 Plains Exploration & Production Company * 594 29,918 Unit Corp. * 1,600 71,552 212,474 Domestic Oil - 0.03% Holly Corp. 500 24,225 Oil States International, Inc. * 900 28,539 52,764 Drugs & Health Care - 0.02% Invacare Corp. 800 20,800 Molina Healthcare, Inc. * 300 11,247 32,047 Educational Services - 0.01% Strayer Education, Inc. 100 18,086 The accompanying notes are an integral part of the financial statements. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2007 (Unaudited) - continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Electrical Equipment - 0.02% A.O. Smith Corp. 300 $ 10,617 Anixter International, Inc. * 300 19,350 Hubbell, Inc., Class B 300 16,479 46,446 Electrical Utilities - 0.04% CenterPoint Energy, Inc. 2,000 35,700 CMS Energy Corp. 1,300 22,659 Reliant Energy, Inc. * 600 15,624 Westar Energy, Inc. 700 18,137 92,120 Electronics - 0.17% Arrow Electronics, Inc. * 2,600 96,226 Avnet, Inc. * 3,900 134,550 Checkpoint Systems, Inc. * 400 9,504 Synopsys, Inc. * 1,200 29,532 Teleflex, Inc. 1,400 84,462 354,274 Energy - 0.06% Energen Corp. 1,200 76,488 Energy East Corp. 1,500 41,460 Headwaters, Inc. * 700 8,400 126,348 Financial Services - 0.18% American Capital Strategies, Ltd. 700 26,327 AmeriCredit Corp. * 3,600 41,292 Federal Agricultural Mortgage Corp., Class C 600 16,326 Fulton Financial Corp. 2,800 35,028 Interactive Data Corp. 1,700 53,091 Janus Capital Group, Inc. 1,800 60,426 MCG Capital Corp. 600 6,780 MoneyGram International, Inc. 1,300 20,072 Nelnet, Inc., Class A (a) 600 8,274 Portfolio Recovery Associates, Inc. * 200 8,056 SEI Investments Company 2,800 86,856 The First Marblehead Corp. 300 9,003 371,531 Food & Beverages - 0.37% Chiquita Brands International, Inc. * 2,200 42,218 Corn Products International, Inc. 200 7,866 Dean Foods Company * 3,900 97,266 Del Monte Foods Company 1,400 12,320 Flowers Foods, Inc. 500 11,615 Hormel Foods Corp. 600 23,850 J.M. Smucker Company 1,800 88,434 McCormick & Company, Inc. 300 11,463 PepsiAmericas, Inc. 1,400 47,390 Performance Food Group Company * 3,400 94,146 Pilgrim's Pride Corp. 1,200 31,296 Ralcorp Holdings, Inc. * 900 55,251 Sanderson Farms, Inc. 1,200 37,272 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Food & Beverages (continued) Seaboard Corp. 4 $ 6,036 Smithfield Foods, Inc. * 1,200 36,060 Tyson Foods, Inc., Class A 10,800 161,028 763,511 Funeral Services - 0.04% Service Corporation International 4,400 58,432 Stewart Enterprises, Inc., Class A 3,400 27,880 86,312 Furniture & Fixtures - 0.10% American Woodmark Corp. 600 11,622 Ethan Allen Interiors, Inc. 2,000 57,120 Furniture Brands International, Inc. (a) 4,900 49,637 La-Z-Boy, Inc. (a) 1,400 7,644 Leggett & Platt, Inc. 4,200 86,436 212,459 Gas & Pipeline Utilities - 0.01% ONEOK, Inc. 500 23,250 Healthcare Products - 0.17% CONMED Corp. * 1,400 34,832 IDEXX Laboratories, Inc. * 1,200 72,600 Kinetic Concepts, Inc. * 400 23,456 Owens & Minor, Inc. 2,800 109,956 Patterson Companies, Inc. * 2,200 70,796 Respironics, Inc. * 900 44,334 355,974 Healthcare Services - 0.14% Apria Healthcare Group, Inc. * 4,400 95,348 Covance, Inc. * 400 34,932 Lincare Holdings, Inc. * 2,200 75,218 Pediatrix Medical Group, Inc. * 1,400 90,524 296,022 Homebuilders - 0.15% Centex Corp. 1,100 22,946 D.R. Horton, Inc. 2,900 34,713 Lennar Corp., Class A 1,800 28,512 M.D.C. Holdings, Inc. 3,400 120,326 M/I Homes, Inc. 1,000 10,030 Toll Brothers, Inc. * 4,800 99,216 315,743 Hotels & Restaurants - 0.13% Ameristar Casinos, Inc. 300 9,417 Bob Evans Farms, Inc. 300 9,252 Brinker International, Inc. 2,300 52,969 CBRL Group, Inc. 1,500 50,190 CEC Entertainment, Inc. * 1,500 42,750 Jack in the Box, Inc. * 2,300 68,885 O'Charley's, Inc. 400 5,964 Ruby Tuesday, Inc. 2,000 26,220 265,647 The accompanying notes are an integral part of the financial statements. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2007 (Unaudited) - continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Household Products - 0.23% Blyth, Inc. 4,900 $ 96,383 Church & Dwight, Inc. 600 33,672 Energizer Holdings, Inc. * 2,100 238,623 Tupperware Brands Corp. 2,800 97,664 466,342 Industrial Machinery - 0.09% AGCO Corp. * 700 48,258 Crane Company 800 35,952 Gardner Denver, Inc. * 300 9,933 Kennametal, Inc. 300 23,415 Middleby Corp. * 200 15,178 Pall Corp. 1,600 61,200 193,936 Industrials - 0.01% Lawson Products, Inc. 300 10,149 Insurance - 1.47% Alfa Corp. 700 15,127 Alleghany Corp. * 100 40,900 American Financial Group, Inc. 3,700 108,114 American National Insurance Company 200 23,910 Arch Capital Group, Ltd. * 700 48,846 Aspen Insurance Holdings, Ltd. 400 11,520 Axis Capital Holdings, Ltd. 1,200 45,768 Brown & Brown, Inc. 2,000 49,200 Commerce Group, Inc. 6,600 237,270 Conseco, Inc. * 700 8,988 Donegal Group, Inc. 400 6,756 Endurance Specialty Holdings, Ltd. 300 12,117 Erie Indemnity Company, Class A 1,400 72,436 FBL Financial Group, Inc., Class A 600 22,242 First American Corp. 5,900 201,662 Harleysville Group, Inc. 300 10,500 HCC Insurance Holdings, Inc. 3,400 104,516 Horace Mann Educators Corp. 1,900 37,164 Kansas City Life Insurance Company 200 9,016 LandAmerica Financial Group, Inc. (a) 2,300 60,536 Markel Corp. * 300 144,645 Mercury General Corp. 2,400 124,536 MGIC Investment Corp. (a) 1,600 37,632 National Western Life Insurance Company, Class A 200 40,194 Nationwide Financial Services, Inc., Class A 3,100 138,756 Odyssey Re Holdings Corp. 1,700 65,518 Old Republic International Corp. 10,200 153,102 PartnerRe, Ltd. 200 16,514 Philadelphia Consolidated Holding Corp. * 4,400 187,352 PMI Group, Inc. 3,800 50,274 Presidential Life Corp. 500 8,620 Protective Life Corp. 2,100 86,898 Reinsurance Group of America, Inc. 3,800 205,618 RenaissanceRe Holdings, Ltd. 200 11,822 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Insurance (continued) RLI Corp. 1,200 $ 71,556 Safety Insurance Group, Inc. 1,300 47,463 Selective Insurance Group, Inc. 2,000 47,180 Stancorp Financial Group, Inc. 1,800 93,762 Stewart Information Services Corp. 2,100 56,847 Transatlantic Holdings, Inc. 2,300 171,005 Triad Guaranty, Inc. * (a) 2,100 18,081 United Fire & Casualty Company 300 9,246 Unitrin, Inc. 600 27,756 Universal American Financial Corp. * 600 14,304 Zenith National Insurance Corp. 1,500 63,045 3,018,314 Internet Service Provider - 0.01% Earthlink, Inc. * 1,600 10,864 Leisure Time - 0.08% Brunswick Corp. 5,000 101,950 Callaway Golf Company 800 13,648 Polaris Industries, Inc. (a) 1,200 54,672 170,270 Life Sciences - 0.08% PerkinElmer, Inc. 2,000 54,560 Pharmaceutical Product Development, Inc. 700 29,638 Waters Corp. * 1,000 78,040 162,238 Liquor - 0.03% Molson Coors Brewing Company, Class B 1,000 53,840 Manufacturing - 0.18% AptarGroup, Inc. 2,000 84,420 Ceradyne, Inc. * 800 39,552 Pentair, Inc. 1,700 57,664 Snap-on, Inc. 500 24,440 SPX Corp. 1,300 132,288 Stanley Works 700 36,505 374,869 Medical-Hospitals - 0.04% Centene Corp. * 500 12,500 Health Management Associates, Inc., Class A * 5,400 36,774 LifePoint Hospitals, Inc. * 1,200 37,968 87,242 Metal & Metal Products - 0.18% Commercial Metals Company 1,200 37,092 Matthews International Corp., Class A 600 26,484 Mueller Industries, Inc. 1,100 33,253 Quanex Corp. 2,600 130,104 Reliance Steel & Aluminum Company 2,300 118,657 Timken Company 500 15,945 361,535 Mobile Homes - 0.04% Thor Industries, Inc. (a) 2,300 81,075 The accompanying notes are an integral part of the financial statements. 4 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2007 (Unaudited) - continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Newspapers - 0.02% Lee Enterprises, Inc. 2,700 $ 37,800 Office Furnishings & Supplies - 0.05% OfficeMax, Inc. 800 19,944 United Stationers, Inc. * 1,600 81,056 101,000 Paper - 0.05% Rock-Tenn Company, Class A 700 18,466 Temple-Inland, Inc. 1,700 78,149 96,615 Petroleum Services - 0.06% Helmerich & Payne, Inc. 800 27,640 Tidewater, Inc. 1,300 63,557 World Fuel Services Corp. 700 22,148 113,345 Pharmaceuticals - 0.13% Endo Pharmaceutical Holdings, Inc. * 1,400 38,374 King Pharmaceuticals, Inc. * 14,700 155,673 Par Pharmaceutical Companies, Inc. * 400 7,696 Watson Pharmaceuticals, Inc. * 2,000 58,620 260,363 Publishing - 0.08% American Greetings Corp., Class A 100 2,326 Scholastic Corp. * 800 28,192 The New York Times Company, Class A (a) 5,000 82,500 Valassis Communications, Inc. * 4,400 54,252 167,270 Real Estate - 0.22% Annaly Capital Management, Inc., REIT 11,500 197,915 Anthracite Capital, Inc., REIT 5,800 44,312 Anworth Mortgage Asset Corp., REIT 1,900 13,338 Entertainment Properties Trust, REIT 100 5,329 iStar Financial, Inc., REIT 1,100 32,197 MFA Mortgage Investments, Inc., REIT 3,900 34,242 Newcastle Investment Corp., REIT (a) 2,200 28,622 Redwood Trust, Inc., REIT (a) 700 21,371 Thornburg Mortgage, Inc., REIT (a) 7,500 79,950 457,276 Retail Grocery - 0.17% Ingles Markets, Inc. 1,900 45,201 Nash Finch Company 2,400 85,656 Ruddick Corp. 800 28,632 SUPERVALU, Inc. 3,900 163,293 Weis Markets, Inc. 800 32,736 355,518 Retail Trade - 0.73% Advance Auto Parts, Inc. 2,700 97,092 American Eagle Outfitters, Inc. 3,400 77,826 Big Lots, Inc. * 2,000 37,340 BJ's Wholesale Club, Inc. * 4,700 176,015 Borders Group, Inc. 1,200 15,012 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Retail Trade (continued) Chico's FAS, Inc. * 3,200 $ 36,192 Dollar Tree Stores, Inc. * 7,200 206,352 Family Dollar Stores, Inc. 5,100 120,105 Foot Locker, Inc. 2,800 36,540 Fossil, Inc. * 2,200 95,348 Longs Drug Stores Corp. 600 31,752 RadioShack Corp. 2,600 48,100 Regis Corp. 2,900 85,231 Rent-A-Center, Inc. * 4,300 60,888 Ross Stores, Inc. 2,500 65,950 Saks, Inc. * 200 4,120 Sonic Automotive, Inc. 2,800 64,708 Talbots, Inc. (a) 800 12,408 The Buckle, Inc. 600 21,186 The Men's Wearhouse, Inc. 1,100 37,972 Tiffany & Company 1,400 65,002 Tuesday Morning Corp. 1,500 11,160 Tween Brands, Inc. * 700 17,626 Williams-Sonoma, Inc. 1,100 32,021 Zale Corp. * 1,800 32,202 1,488,148 Semiconductors - 0.06% Cabot Microelectronics Corp. * 400 14,960 Intersil Corp., Class A 2,100 52,374 Novellus Systems, Inc. * 1,200 31,212 Semtech Corp. * 1,800 27,468 126,014 Software - 0.08% Citrix Systems, Inc. * 900 33,282 Compuware Corp. * 7,300 60,298 EPIQ Systems, Inc. * 300 5,226 Manhattan Associates, Inc. * 800 21,704 Novell, Inc. * 1,400 9,828 Sybase, Inc. * 1,500 38,460 168,798 Steel - 0.03% Worthington Industries, Inc. 2,600 55,094 Telecommunications Equipment & Services - 0.10% ADC Telecommunications, Inc. * 2,400 39,744 ADTRAN, Inc. 700 15,183 J2 Global Communications, Inc. * 400 9,728 Plantronics, Inc. 3,000 80,550 Polycom, Inc. * 1,100 26,697 Premiere Global Services, Inc. * 2,600 35,828 207,730 Telephone - 0.09% Atlantic Tele-Network, Inc. 500 19,070 CenturyTel, Inc. 3,800 161,994 181,064 The accompanying notes are an integral part of the financial statements. 5 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2007 (Unaudited) - continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Tires & Rubber - 0.04% Cooper Tire & Rubber Company 1,500 $ 23,070 Goodyear Tire & Rubber Company * 2,100 60,375 83,445 Tobacco - 0.04% Universal Corp. 1,700 91,256 Toys, Amusements & Sporting Goods - 0.05% Hasbro, Inc. 3,100 86,087 Jakks Pacific, Inc. * 500 12,620 98,707 Transportation - 0.05% Golar LNG, Ltd. 500 10,645 Overseas Shipholding Group, Inc. 1,300 93,080 103,725 Trucking & Freight - 0.05% Arkansas Best Corp. 1,600 36,480 Werner Enterprises, Inc. 1,200 21,060 YRC Worldwide, Inc. * 2,400 42,504 100,044 TOTAL COMMON STOCKS (Cost $21,779,675) $ 20,004,980 SHORT TERM INVESTMENTS - 0.53% John Hancock Cash Investment Trust (c) (t) $ 1,080,119 $ 1,080,119 TOTAL SHORT TERM INVESTMENTS (Cost $1,080,119) $ 1,080,119 REPURCHASE AGREEMENTS - 0.27% Repurchase Agreement with State Street Corp. dated 11/30/2007 at 3.85% to be repurchased at $551,177 on 12/03/2007, collateralized by $535,000 Federal Home Loan Mortgage Corp., 6.625%, due 08/06/2037 (Valued at $565,763, including interest) $ 551,000 $ 551,000 TOTAL REPURCHASE AGREEMENTS (Cost $551,000) $ 551,000 Total Investments (Value Opportunities Fund) (Cost $23,410,794) - 10.54% $ Other Assets in Excess of Liabilities - 89.46% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. Key to Security Abbreviations and Legend REIT -
